Citation Nr: 0033800	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
bilateral hearing loss.  The veteran appealed only the denial 
of service connection for left ear hearing loss.  

In May 1999, the veteran amended his claim to include service 
connection for tinnitus, which the RO denied July 1999.  The 
veteran was notified of that decision and of his appellate 
rights in an August 1999 VA letter.  

In June 2000, the veteran testified at a personal hearing 
held at the RO in Columbia, South Carolina, and the Board in 
Washington, D.C., by way of a video teleconference, before 
the undersigned Acting Veterans Law Judge who will render the 
determination in this claim.  During the hearing, the veteran 
expressed his desire to appeal the denial of service 
connection for tinnitus and stated that he would like the 
testimony presented to be his notice of disagreement to the 
RO's July 1999 decision.  

As such, the Board notes that the RO needs to provide the 
veteran with a statement of the case addressing the July 1999 
decision.  In situations such as this, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  


REMAND

Essentially, the veteran contends that as an infantryman on 
active duty he was exposed to gunfire during training, both 
in basic and during training exercises.  Hence, he maintains 
that the hearing loss in his left ear is directly related to 
his active military service.  

Unfortunately, and through no fault of the veteran, his 
service medical records are not available, apparently having 
been destroyed in a fire at the National Personnel Records 
Center.  The Board notes that in cases where service medical 
records are unavailable through no fault of the veteran, the 
VA is under a heightened obligation to assist in the 
development of the evidence.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  The heightened duty to assist the 
veteran in developing facts pertinent to his claim in a case 
where service medical records are presumed destroyed includes 
the obligation to search for alternative medical records.  

Although the VA's search for medical records has been 
unsuccessful, to date, the Board notes that other options for 
inquiry are available.  The Board notes, that the veteran, 
during his personal hearing, that he was treated for 
complaints of ear problems while on board ship during his 
return to the United States from duty in Europe.  He notes 
that the name of the ship was the U.S.N.S. Patch and the 
treatment occurred in January 1959.  Further, he related that 
he joined the Army Reserves in April 1962 during which time 
medical records were maintained.  Under the circumstances, 
particularly since his service medical records are not 
available, the RO should undertake efforts to obtain medical 
records from the archives of the U.S.N.S. Patch and from the 
Army Reserves.  Additionally, where the veteran's service 
medical records have been destroyed or lost, the VA is under 
a duty to advise the veteran to obtain other forms of 
evidence, such as lay testimony.  See Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).  In this case, the veteran may be able to 
obtain written statements from disinterested parties who 
either served with the veteran on active duty or who are 
familiar with the veteran's alleged treatment on the U.S.N.S. 
Patch in January 1959 or his immediate follow-up treatment 
with his civilian doctor.  After review of the veteran's 
claims folder, it does not appear that he was advised of his 
right to obtain other forms of evidence to prove his claim 
and, as a matter of due process, he should be afforded this 
opportunity.  

During the veteran's personal hearing, he related that he was 
currently receiving treatment at the VA for his hearing loss, 
to include a future visit scheduled for August 2000.  None of 
these VA treatment records are in the veteran's claims file.  
Further, the veteran testified that the individual who 
administered his audiology test related to him that his 
hearing loss (and tinnitus) could have been caused by his 
military service.  If possible, it would be advantageous for 
the veteran to obtain a written statement from that 
individual, based on review of the claims file and specific 
references in the record, to that effect.  Furthermore, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record; thereafter, the veteran should be 
afforded another VA examination by an examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to obtain an opinion as to the existence and 
etiology of any currently claimed left ear hearing loss.  

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the claim of service connection for left 
ear hearing loss disability was denied as not well grounded.  
The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits.  Hence, on 
remand, the claim should be adjudicated on the merits.  This 
action should be accomplished by the RO, in the first 
instance, to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, this case is REMANDED for the following:

1.  The RO is to provide the veteran and 
his representative a statement of the 
case addressing the RO's denial of 
service connection for tinnitus.  See 
Manlincon, 12 Vet. App. at 240-41.  

2.  The RO, through appropriate channels, 
should attempt to obtain and associate 
with the record all medical records 
pertaining to the veteran from the 
U.S.N.S. Patch during January 1959.  The 
RO should request copies of all treatment 
records for complaints of bilateral ear 
problems.  If the search for records 
yields negative results, this fact should 
be documented in the claims file, and the 
veteran and his representative notified.  

3.  The RO should also contact the 
veteran and inform him of his right to 
submit alternative forms of evidence to 
support his claim.  This evidence may 
take the following forms (although the 
veteran may submit any evidence he finds 
appropriate): statements from service 
medical personnel; "buddy" certificates 
or affidavits; line of duty reports; 
copies of employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom he may have been 
treated, especially soon after service 
discharge; copies of letters written 
during service; photographs taken during 
service; copies of pharmacy prescription 
records; and copies of insurance 
examinations.  All records, once 
obtained, should be associated with the 
claims folder.  

4.  The RO should ascertain from the 
veteran the names and places of all VA and 
private medical treatment he received for 
hearing complaints, especially treatment 
received immediately after separation from 
active military service as well as his 
current treatment records from the VA 
medical facility.  If possible, the 
veteran is to obtain a written statement 
from the individual who administered his 
recent audiology examination as to what 
the veteran has testified the examiner 
told him pertaining to his claimed hearing 
loss.  Following the usual procedures, the 
RO should then undertake all necessary 
action to obtain and associate with the 
claims file copies of those records.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran  to undergo VA audiology 
examination to determine the current 
nature, extent, and manifestations of any 
hearing loss disability.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated laboratory tests should be 
completed.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does or does not have 
left ear hearing loss disability.  With 
respect to any left ear hearing loss 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disorder was 
caused or is aggravated by the veteran's 
active military service.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.   If none of the requested development 
provides competent medical evidence of a 
nexus between any currently found left ear 
hearing loss and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  After completion of the above 
development, and undertaking of any 
additional development deemed warranted by 
the record, the RO should adjudicate the 
veteran's claim for service connection for 
left ear hearing loss on the basis of all 
pertinent evidence of record and all 
pertinent legal authority, to specifically 
include that cited to herein..  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in the REMAND.  

10.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
this case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



